Citation Nr: 1810455	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971.  He also served with the California Army National Guard at various times in the 1970s.

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Oakland, California.

The Veteran requested and was scheduled to attend a Travel Board hearing in April 2017, but did not show for the hearing.  The Veteran's representative thereafter submitted an appellant brief, but did not request a rescheduled hearing or provide a reason for the Veteran's absence.  Accordingly, the request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was not incurred in or caused by service; was not incurred within one year of service; and did not manifest continuous symptoms within one year from service.

2. The Veteran's tinnitus was not incurred in or caused by service; was not incurred within one year of service; and did not manifest continuous symptoms within one year from service.








CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as organic disease of the nervous system, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Traumatic hearing loss and tinnitus have been held to be an organic disease of the nervous system within the definition of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) ("§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'").
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, hearing loss and tinnitus are qualifying chronic diseases.  


If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Although the Veteran has been found to have hearing loss and tinnitus currently, and was likely exposed to noise as an armor crewman, service connection must be denied as a nexus between the current condition and military service is missing.

The Veteran's medical records indicated that his hearing loss and tinnitus began several decades after service.  For example, at an August 2011 VA examination, the Veteran reported that his hearing loss and tinnitus onset about three to five year prior (between 2006 and 2008).  Such is over 30-years after service discharge.  The Veteran also denied tinnitus at a September 2010 medical appointment.  Service treatment records indicated that the Veteran did not have hearing loss upon discharge, and comparing pre-service (1969) to post-service (1971) treatment records did not indicate a threshold shift.

The VA examiner from August 2011 also opined against a nexus between the Veteran's current conditions and his service.  The examiner explained that there was a long delay between service and noise exposure at that time and the onset of his current problems.  The Veteran was also observed to have had a history of civilian noise exposure.  

The lengthy delay in onset, negative opinion, and delay in filing a claim all weigh against service connection.  The Board has considered the Veteran's submission in October 2011 stating that he had had tinnitus and hearing loss for many years.  This submission does not alter the weight of the evidence, however, because it is offset by the Veteran's denial of tinnitus in medical records and his report of a three to five-year onset prior to his VA examination.  Even if the Veteran had hearing loss and tinnitus for longer, it was still incurred much after service and does not provide a nexus.  Direct service connection must be denied.

Service connection under the chronic presumption and continuity-of-symptomatology must also be denied.  The evidence does not indicate that the Veteran had symptoms of hearing loss or tinnitus within one year of service.  To the contrary, the first recorded report of symptoms in medical records was decades after service.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral hearing loss and tinnitus must therefore be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


